Title: John Woddrop to John Adams, 27 Jan. 1786
From: Woddrop, John
To: Adams, John


          
            
              Sir
            
            

              Glasgow,

              the 27th: day of January, 1786.— — —
            
          

          As I have wrote some letters to your Excellency, sometime ago, but
            no certainty of them being come to the hand of your Excellency.
          I am uneasy till I know if the same letters, came duly to hand, and
            have given no offence in sending them to you, and the more so, in case of any
            impropriety in my sending the same to your Excellency. As I am unknown to yourself.
          But some regard in my mind, towards the welfare, of the thirteen
            United, Free, & Independant States, of America., prompted me, to write and send
            these letters, to your Excellency, I humbly do solicit the favour of such an answer to
            these letters, as to your Excellency, may seem proper, for to be transmitted
            to me, here, at Glasgow.
          And at such time as your Excellency, is pleased, to do me the
            honour as to write to me.—I beg the favour to mention, which Articles, &
            Commodities of Merchandize, the Manufactury of England, of Scotland, & of
            Ireland, are properest, for the different States of America, you are Ambassador from, at
            the Court of London— 
          You may also mention, if the inclosed letters, formerly sent to
            your Excellency, were forwarded, and you think they may have come to hand, to whom they
            were directed.
          With much Exteem / and perfect Respect, / I have the honour to be,
            / Sir, / Your Most Obedient, And / Your Most Humble Servant,



          
            
              John Woddrop.
            
          
          
            N B: If any letters come to the Post Office, in London from
              America, to me I am satisfied you do receive, open & read the same. My
              Attachment to the States of America procures me Enemies.
          
          
            
              J. W.
            
          
        